SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 13, 2015 ZENDESK, INC. (Exact name of Registrant as Specified in Its Charter) Delaware 001-36456 26-4411091 (State or Other Jurisdictionof Incorporation) (CommissionFile Number) (IRS Employer Identification No.) 1019 Market Street San Francisco, California (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: 415.418.7506 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On October 13, 2015, Zendesk, Inc. (the “Company”) entered into the Stock Purchase Agreement (the “Agreement”) by and among the Company, We Are Cloud SAS, a company organized under the laws of France (“We Are Cloud”), certain holders of the outstanding equity interests of We Are Cloud (the “Sellers”), and Rachel Delacour and Alven Capital Partners, represented by Mr. Jérémy Uzan, as the Sellers’ Representatives.
